Citation Nr: 1235540	
Decision Date: 10/15/12    Archive Date: 10/23/12

DOCKET NO.  10-08 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for right ear hearing loss.  


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel


INTRODUCTION

The Veteran had active service from January 1984 to February 2004.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  Jurisdiction of this matter is with the RO in Roanoke, Virginia. 

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, D.C.


REMAND

Although further delay is regrettable, the Board finds that additional development is necessary prior to appellate review.

The Veteran contends that he has hearing loss in his right ear due, in part, to his duties as a cryptographist in service.  The Veteran asserts that he wore a headset on his right ear only so he could hear his surroundings.  He also flew EP3E aircraft for four years and sat with his right ear next to a turbine engine.  The Veteran also notes that he served on a tour flying on an EP3E in support of actions in Bosnia and two tours onboard six different submarines where he was exposed to constant load noise that impacted his hearing.  Although the Veteran was afforded VA examinations in November 2008 and in November 2009, the examiner who provided the November 2009 opinion stated that the Veteran did not recall any event that would have differentially exposed the right ear more than the left.  That statement conflicts with the written statements by the Veteran associated with the claims file.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  Additionally, the Board acknowledges that the Veteran is competent to give evidence about what he has experienced.  He is competent to discuss his difficulties hearing in his right ear, but not to provide a diagnosis or etiological opinion.  Layno v. Brown, 6 Vet. App. 465 (1994).

Moreover, while the November 2009 VA examiner noted that hearing testing just before the Veteran's retirement from service in January 2004 did not show that the Veteran met the thresholds for hearing loss in the right ear for VA standards, the examiner failed to address the changes in the Veteran's hearing testing during service showing a decrease in hearing in his right ear, comparing January 1984 audiograms with January 2004 audiograms, and his current hearing loss in his right ear, which meets the threshold for hearing loss disability for VA purposes.  The Board notes that the absence of documented hearing loss while in service is not fatal to a claim for service connection.  Ledford v. Derwinski, 3 Vet. App. 87 (1992).  

Therefore, the Board finds that the November 2009 VA opinion is incomplete, and a remand for an additional examination and opinion concerning the etiology of the Veteran's hearing loss in the right ear is necessary prior to deciding this claim.

In addition, in the Veteran's June 2009 notice of disagreement, he stated that he submitted with his original claim all baseline adjustments and doctors opinions concerning hearing loss.  However, the record does not show that those documents are associated with the claims file.  On remand, the Veteran should be requested to resubmit that documentation.  

Accordingly, the case is REMANDED for the following action:

1.   Request the Veteran to resubmit documents that he submitted with his original claim, to include all baseline adjustments and doctors opinions concerning hearing loss, as referenced by him in his June 2009 notice of disagreement.

2.  Thereafter, schedule the Veteran for a VA audiological examination for the purpose of ascertaining the nature and etiology of his right ear hearing loss.  The examiner must review the claims file and should note that review in the report.  All appropriate tests, including an audiological evaluation should be conducted.  The examiner should provide a rationale for any opinion expressed and reconcile it with all pertinent evidence of record, including the Veteran's assertions of noise exposure in service, his service medical records, to include his January 1984 and January 2004 audiograms, and his post-service November 2008 and November 2009 VA examination reports.  The examiner should opine whether it is at least as likely as not (50 percent probability or greater) that any current right ear hearing loss was caused or aggravated by in-service noise exposure.  In providing the opinion, the examiner must consider the Veteran's reported noise exposure during service, the change in his audiograms from January 1984 to January 2004, and any continuity of symptomatology reported by the Veteran. 

3.  Then, readjudicate the claim.  If the decision remains adverse to the Veteran, issue a supplemental statement of the case.  Allow the appropriate time for response.  Then, return the case to the Board. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

